Citation Nr: 0801581	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for IBS 
and hypertension and entitlement to increased disability 
ratings for left first metatarsophalangeal joint fusion with 
arthritis and sliding hernia with mild reflux.  The veteran 
submitted a timely notice of disagreement in October 2005 and 
a statement of the case was issued in February 2006.  On the 
VA Form 9, timely submitted in March 2006, the veteran 
indicated that she only wished to appeal the issues of 
entitlement to service connection for hypertension and IBS.  
Thus, the two increased rating claims are not before the 
Board.  The veteran's claims were subsequently transferred to 
the jurisdiction of the St. Louis, Missouri RO.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.  At the time of the hearing, the 
veteran also submitted additional medical evidence in support 
of her claims with the corresponding waiver of agency of 
original jurisdiction consideration.

The issues of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
disabilities, and entitlement to service connection for IBS 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The veteran will be informed if 
any further action on her part is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claims on appeal.

Initially, the Board notes that the veteran was not provided 
with adequate notice under the VCAA.  The letter provided to 
the veteran in September 2004 only addressed service 
connection on a direct basis and failed to inform the veteran 
of the requirements to establish service connection on a 
secondary basis.  As the December 2004 rating decision 
adjudicated the veteran's hypertension claim on both a direct 
and secondary basis, the Board finds that VCAA compliant 
notice must be provided to the veteran prior to an 
adjudication of her hypertension claim.  Also, proper notice 
must be provided relative to both claims concerning the 
appropriate disability rating or effective date to be 
assigned if service connection is granted, pursuant to the 
provisions of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Secondly, in reviewing the VA examination report dated in 
November 2004, the Board notes that while the VA examiner 
provided a negative nexus opinion on the veteran's 
hypertension being secondary to her service-connected 
disabilities, the examiner failed to comment on whether the 
veteran's currently diagnosed hypertension is the direct 
result of her time in service.  As the Court explained in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.

Regarding the IBS claim, the Board finds that a VA 
examination and opinion concerning nexus should be obtained.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In the present case, the 
veteran was treated on multiple occasions during service for 
abdominal pain and epigastric discomfort.  The diagnoses 
rendered during service included gastritis and "probably IBS 
vs. enteritis."  While the veteran did not report for VA 
examinations scheduled in 2004, she has indicated that she 
was unable to due to a family emergency.  The Board is of the 
opinion that she should be afforded another opportunity to 
report for examination, as a medical nexus opinion is 
necessary in this case.

Accordingly, the claims on appeal are REMANDED for the 
following action:

1.  Regarding her hypertension claim, 
the veteran must be provided notice of 
VA's duties to notify and assist 
compliant with the VCAA, to include how 
secondary service connection is 
established.  The veteran should also 
be provided notice compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Updated VA treatment records should 
be obtained, to specifically include 
any outstanding treatment records from 
Gainesville and Jacksonville, Florida 
and Columbia, South Carolina.  

3.  The veteran should be scheduled for 
a VA hypertension examination to 
determine the nature and etiology of 
her currently diagnosed hypertension.  
Pertinent documents in the veteran's 
claims folder should be reviewed in 
conjunction with the examination and 
the examiner should note that this has 
been accomplished in the examination 
report.  The examiner should then 
provide an opinion as to whether the 
veteran's currently diagnosed 
hypertension is at least as likely as 
not the direct result of a disease or 
injury in service.  Thereafter, the 
examiner should determine if the 
veteran's hypertension is at least as 
likely as not the result of her 
service-connected disabilities.  A 
thorough rationale must be provided for 
any opinion provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any currently diagnosed 
gastrointestinal disability, to include 
IBS.  Pertinent documents in the 
veteran's claims folder should be 
reviewed in conjunction with the 
examination and the examiner should 
note that this has been accomplished in 
the examination report.  The examiner 
should then provide an opinion as to 
whether IBS, if currently diagnosed, is 
at least as likely as not the direct 
result of a disease or injury in 
service.  A thorough rationale must be 
provided for any opinion provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for hypertension, to 
include as secondary to service-connected 
disabilities, and IBS should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and her representative.  After they have 
had an adequate opportunity to respond, 
the case should be returned to the Board 
for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


